Citation Nr: 1444978	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-00 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a lumbar spine disability.

2.  Entitlement to an initial rating higher than 10 percent for neurological manifestations of the left lower extremity.

3.  Entitlement to service connection for a right lower extremity disability (claimed as pain in the right hip and leg) secondary to the service-connected lumbar spine disability.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel




INTRODUCTION

The Veteran served on active duty from October 2003 to November 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for a lumbar spine disability and for service connection for right and left lower leg and hip pain.  In November 2011, the RO granted a separate 10 percent rating for associated neurological manifestations of the lumbar spine disability in the left lower extremity.  In the March 2014 supplemental statement of the case, the RO re-characterized the issues on appeal as for an increased rating for a lumbar spine disability and for service connection for radiculopathy, right lower extremity (claimed as hip and leg pain).  


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's lumbar spine disability has been manifested by forward flexion greater than 60 degrees, with a combined range of motion of greater than 120 degrees, without evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  It was not been productive of incapacitating episodes.  The objective medical evidence is against a finding of an associated neurological disability in the right lower extremity.
 
2.  The Veteran's neurological manifestations in the left lower extremity as secondary to the service-connected lumbar spine disability have been no more than mild in degree.

3.  The service-connected lumbar spine disability has not caused or aggravated a right lower extremity disability, claimed as pain in the buttocks and thighs.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010, 5242 (2013).

2.  The criteria for a rating in excess of 10 percent for neurological manifestations in the left lower extremity as secondary to the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8520 (2013).

3.  A right leg disability was not caused or aggravated by the service-connected lumbar spine disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In the instant case, the Board finds that VA has satisfied its duty to notify through a February 2010 letter, which also addressed the elements of secondary service connection.  The claims were then adjudicated in April 2010, and most recently in an March 2014 supplemental statement of the case.  Mayfield, 444 F. 3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has reviewed the Veteran's VBMS and Virtual VA claims file.  Additionally, the Veteran was afforded VA examinations in March 2010 and May 2011 in order to adjudicate his increased rating claim and any resultant neurological manifestations in the lower extremities.  Those examinations are sufficient to decide the Veteran's claims.  The Board notes that since the most recent VA examination, the Veteran has not stated that his back disability or any resultant neurological manifestations have worsened such that a new VA examination would be warranted.  Accordingly, the Board finds that no additional development is necessary in this instance.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Diagnostic Code 5010, for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , DC 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1. 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The Veteran's lumbar spine disability has been rated 10 percent disabling under Diagnostic Codes 5242, which pertains to degenerative arthritis of the spine.  38 C.F.R. § 4.71a, DC 5242. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Turning to the evidence of record, a February 2009 private treatment record reflects that the Veteran had back pain.  There were no radicular symptoms.  Neurological examination was normal.  MRI of the spine had shown disc bulges, however, there was no neural compromise.

On March 2010 VA examination, the Veteran reported low back pain on a daily basis, worse on prolonged standing and activity.  He reported radiating pain into each leg, sometimes affecting his ability to walk.  There had been no incapacitating episodes.  He used pain medication for relief, and had received some improvement through physical therapy.  He was working as a police officer, but his back pain slowed him down at work.  When he had flare-ups, he had to take sick leave, he had flare-ups about three times per month.  He was in the midst of resolving from a recent flare-up.  Range of motion testing showed forward flexion to 77 degrees, extension to 10 degrees, bilateral lateral flexion to 25 degrees, and bilateral rotation to 45 degrees.  There was pain on end of range of motion, but no additional limitations.  There were some left-sided spasms.  The spine itself was nontender with 5/5 strength in all extremities.  There was normal sensation and gait.  The diagnosis was degenerative disc disease of the lumbar spine.

Two private treatment records dated in April 2011 reflect a diagnosis of sciatica and radiculopathy.  The records reflect that the Veteran's low back pain affected his work, sleep, and daily routine.  There were no specific physical findings of his neurological symptoms or of the lumbar spine.

On May 2011 VA examination, the Veteran reported severe low back pain that was made worse with lifting, bending, prolonged sitting, and prolonged standing.  The pain radiated at times into the left leg and could affect his ability to walk.  The Veteran reported incapacitating episodes necessitating prescribed bed rest.  He worked as a police officer.  He had had to change his duties due to his low back pain.  He had missed work at times due to low back pain.  He had flare-ups once every six months that lasted four to five days.  Range of motion testing showed forward flexion to 70 degrees, extension to 10 degrees, lateral flexion to 25 degrees bilaterally, and rotation to 40 degrees, bilaterally.  There was pain throughout the entire range of motion, but there was no additional limitation following repetitive use.  There was no spasm or focal tenderness, with negative straight leg raising, bilaterally.  There was normal sensation testing and normal gait.  There was decreased strength in the left quadricep region, 4+/5 and a decreased deep tendon reflex in the left knee.  Otherwise there was no other extremity weakness.  The diagnosis was degenerative disc disease of the lumbar spine with left lower extremity radiculopathy.

VA treatment records reflect that in January 2012, the Veteran reported character local burning pain in the lower extremities related to his lumbar spine disability.  However, it was found that he had no radiculopathy symptoms.

In this case, the Board finds that a rating higher than 10 percent is not warranted at any time during the appeal period.  The two VA examinations and VA and private treatment records do not reflect a finding of forward flexion of 60 degrees or less, or a combined range of motion of 120 degrees or less.  There is no objective evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Therefore, a higher rating under the general rating criteria for disease and injuries of the spine is not warranted.  38 C.F.R. § 4.71a, DC 5235-5242.

The Board next turns to the question of whether the Veteran is entitled to a higher rating based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IDS), which is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least two weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

In this case, although the Veteran reported on VA examination that he had experienced flare-ups, and stated to the Board that his back pain incapacitated him such that he had to take time off of work, there is no evidence of any incapacitating episodes as defined by VA regulation during the appeal period.  Because there is no evidence that the Veteran's physician has prescribed bed rest for at least two weeks in any given year under appeal, the Board accordingly finds that there is no evidence indicating that that the Veteran's reported low back flare-ups resulted in incapacitating episodes under the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes sufficient to warrant a higher rating based upon incapacitating episodes. 

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

In this case, the Veteran was awarded a 10 percent rating for mild incomplete paralysis of the left lower extremity, based upon the findings on May 2011 VA examination that lead to the diagnosis of left lower extremity radiculopathy.  There was 4+/5 decreased strength in the left quadricep and decreased deep tendon reflex.  Otherwise, there was no sensory, motor, or other muscle deficiency.  Those findings are in line with a 10 percent rating for a mild neurological disability under DC 8620, as only mildly decreased strength was noted.  Accordingly, an increased rating for neurological manifestations of the left lower extremity at any time during the appeal period is not warranted. 

With regard to the right lower extremity, the RO has adjudicated that claim as one for service connection on a direct and secondary basis, as well as one for increased rating.  With regard to the issue of increased rating, the Board finds that despite the April 2011 diagnosis of sciatica and radiculopathy, there is no specific evidence that the Veteran suffers from a right leg neurological disability as due to the service-connected lumbar spine disability at any time during the appeal period.  The Veteran has complained of radiating pain, but no physical finding of any sensory, muscle, or motor deficiency has been made.  Accordingly, a separate rating for neurological manifestations of the right lower extremity is not warranted.

With regard to the issue of service connection, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.   38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In this case, the service treatment are negative for an indication of a right lower extremity disability, to include hip and leg pain.  Post-service treatment records are also negative for any diagnosis specific to the right hip and leg.  Additionally, there is no medical nexus to support a claim that the Veteran has a right hip or leg disability caused or aggravated by his service.  There is additionally no medical nexus to suggest that the Veteran has a right hip or leg disability that was caused or aggravated by his lumbar spine disability.  Although the Veteran has provided testimony that he suffers from right hip and leg pain that he believes are separate disabilities caused by his lumbar spine disability, he does not have the requisite medical knowledge to make that determination.  Such a determination requires medical expertise.  Thus, the Veteran's lay statements are less probative in light of the medical records and opinions of record.  While he might experience radiating pain from his lower back, he does not have the medical expertise to diagnose and right leg or hip disability, and the evidence does not support that he has such a diagnosis.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right hip or leg disability on a direct or secondary basis. 

Finally, the Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although VA examinations and treatment records have shown that the Veteran experiences pain on motion and flare-ups on activity, there is no evidence to suggest that the functional loss is the equivalent to flexion less than 60 degrees, or any other limitation that would meet the next highest rating.  Evidence of pain is an important factor for consideration.  However, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Although the Veteran suffers from pain on flexion, extension, lateral flexion, and rotation, on VA examination, he was not shown to be additionally limited in range of motion. Thus, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, but finds that the criteria for the next highest rating has not been met on that basis.  

III.  Other Considerations

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Board notes that on May 2012 VA psychiatric examination, the Veteran reported that he had moved to Nashville with his girlfriend and was looking for a job.  The Veteran has submitted a letter in September 2013 that he received from the Nashville police department stating that he was disqualified to become a police officer trainee.  However, the Veteran has not stated that his low back disability and left lower extremity neurological impairment prevents employment.  Rather, the evidence shows that upon moving to a new city, he has not been able to obtain a job.  There is no evidence that his service-connected disabilities substantially interfered with his previous job, and he has not stated that his service-connected disabilities have rendered him unemployable.  Thus, the Board finds that a claim for TDIU has not been raised.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability and left lower extremity neurological impairment with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's low back disability and left lower extremity neurological impairment as it is contemplated by the applicable rating criteria, namely low back pain that limitation of function/motion and tingling and numbness in the upper extremity.  There are higher ratings available under the diagnostic codes for the lumbar spine and the upper radicular group, but the Veteran's disabilities are not productive of the manifestations that would warrant the higher rating.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the claim for increased rating for a lumbar spine disability and for neurological manifestations in the left lower extremity at any time during the pendency of the appeal, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for a lumbar spine disability is denied.

A rating in excess of 10 percent for neurological manifestations of the left lower extremity is denied.

Service connection for right lower extremity disability (claimed as pain in the right hip and leg) secondary to the service-connected lumbar spine disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


